Exhibit 10.1


pppnoterealnetworksimage1.gif [pppnoterealnetworksimage1.gif]


 
Promissory Note
 
Date
April 20, 2020
Loan Amount
$2,870,568.00
Interest Rate after Deferment Period
1.00% fixed per annum
Deferment Period
6 months

This Promissory Note (“Note”) sets forth and confirms the terms and conditions
of a term loan to Realnetworks Inc (whether one or more than one, “Borrower”)
from Bank of America, NA, a national banking association having an address of
P.O. Box 15220, Wilmington, DE 19886-5220 (together with its agents, affiliates,
successors and assigns, the “Bank”) for the Loan Amount and at the Interest Rate
stated above (the “Loan”). The Loan is made pursuant to the Paycheck Protection
Program under the Coronavirus Aid, Relief, and Economic Security Act (the “CARES
Act”). The funding of the Loan is conditioned upon approval of Borrower’s
application for the Loan and Bank’s receiving confirmation from the SBA that
Bank may proceed with the Loan. The date on which the funding of the Loan takes
place is referred to as the “Funding Date”. If the Funding Date is later than
the date of this Note, the Deferment Period commences on the Funding Date and
ends six months from the Funding Date. After sixty (60) days from the date the
Loan is funded, but not more than ninety (90) days from the date the Loan is
funded, Borrower shall apply to Bank for loan forgiveness. If the SBA confirms
full and complete forgiveness of the unpaid balance of the Loan, and reimburses
Bank for the total outstanding balance, principal and interest, Borrower’s
obligations under the Loan will be deemed fully satisfied and paid in full. If
the SBA does not confirm forgiveness of the Loan, or only partly confirms
forgiveness of the Loan, or Borrower fails to apply for loan forgiveness,
Borrower will be obligated to repay to the Bank the total outstanding balance
remaining due under the Loan, including principal and interest (the “Loan
Balance”), and in such case, Bank will establish the terms for repayment of the
Loan Balance in a separate letter to be provided to Borrower, which letter will
set forth the Loan Balance, the amount of each monthly payment, the interest
rate (not in excess of a fixed rate of one per cent (1.00%) per annum), the term
of the Loan, and the maturity date of two (2) years from the funding date of the
Loan. No principal or interest payments will be due prior to the end of the
Deferment Period. Borrower promises, covenants and agrees with Bank to repay the
Loan in accordance with the terms for repayment as set forth in that letter (the
“Repayment Letter”). Payments greater than the monthly payment or additional
payments may be made at any time without a prepayment penalty but shall not
relieve Borrower of its obligations to pay the next succeeding monthly payment.


In consideration of the Loan received by Borrower from Bank, Borrower agrees as
follows:


1. DEPOSIT ACCOUNT/USE OF LOAN PROCEEDS: Borrower is required to maintain a
deposit account with Bank of America, N.A. (the “Deposit Account”) until the
Loan is either forgiven in full or the Loan is fully paid by Borrower. Borrower
acknowledges and agrees that the proceeds of the Loan shall be deposited by Bank
into the Deposit Account. The Loan proceeds are to not be used by Borrower for
any illegal purpose and Borrower represents to the Bank that it will derive
material benefit, directly and indirectly, from the making of the Loan.


2. DIRECT DEBIT. If the Loan is not forgiven and a Loan Balance remains,
Borrower agrees that on the due date of any amount due as set forth in the
Repayment Letter, Bank will debit the amount due from the Deposit Account
established by Borrower in connection with this Loan. Should there be
insufficient funds in the Deposit Account to pay all such sums when due, the
full amount of such deficiency be shall be immediately due and payable by
Borrower.


3. INTEREST RATE: Bank shall charge interest on the unpaid principal balance of
the Loan at the interest rate set forth above under “Interest Rate”
from the date the Loan was funded until the Loan is paid in full.


4. REPRESENTATIONS, WARRANTIES AND COVENANTS. (1) Borrower represents and
warrants to Bank, and covenants and agrees with Bank, that: (i) Borrower has
read the statements included in the Application, including the Statements
Required by Law and Executive Orders, and Borrower understands them. (ii)
Borrower was and remains eligible to receive a loan under the rules in effect at
the time Borrower submitted to Bank its Paycheck Protection Program Application
Form (the “Application”) that have been issued by the SBA implementing the
Paycheck Protection Program under Division A, Title I of the CARES Act (the
“Paycheck Protection Program Rule”). (iii) Borrower (a) is an independent
contractor, eligible self-employed individual, or sole proprietor or (b) employs
no more than the greater of 500 employees or, if applicable, the size standard
in number of employees established by the SBA in 13 C.F.R. 121.201 for
Borrower’s industry. (iv) Borrower will comply whenever applicable, with the
civil rights and other limitations in the Application. (v) All proceeds of the
Loan will be used only for business-related purposes as specified in the
Application and consistent with the Paycheck Protection Program Rule. (vi) To
the extent feasible, Borrower will purchase only American-made equipment and
products. (vii) Borrower is not engaged in any activity that is illegal under
federal, state or local law. (viii) Borrower certifies that any loan received by
Borrower under Section 7(b)(2) of the Small Business Act between January 31,
2020 and April 3,
2020 that will remain outstanding after funding of this Loan was for a purpose
other than paying payroll costs and other allowable uses loans under the
Paycheck Protection Program Rule. (ix) Borrower was in operation on February 15,
2020 and had employees for whom Borrower paid salaries and payroll taxes or paid
independent contractors (as reported on Form(s) 1099-MISC). (x) The current
economic uncertainty makes the request for the Loan necessary to support the
ongoing operations of Borrower. (xi) All proceeds of the Loan will be used to
retain workers and maintain payroll or make mortgage interest payments, lease
payments, and utility payments, as specified under the Paycheck Protection
Program Rule and Borrower acknowledges that if the funds are knowingly used for
unauthorized purposes, the federal government may hold Borrower and/or
Borrower’s authorized representative legally liable, such as for charges of
fraud. (xii) Borrower has provided Bank true, correct and complete information
demonstrating that Borrower had employees for whom Borrower paid salaries and
payroll taxes on or around February 15, 2020. (xiii) Borrower has provided to
Bank all documentation available to Borrower on a reasonable basis verifying the
dollar amounts of average monthly payroll costs for the calendar year 2019,
which documentation shall include, as applicable, copies of payroll processor
records, payroll tax filings and/or Form 1099-MISC. (xiv) Borrower will promptly
provide to Bank (a) any additional documentation that Bank requests in order to
verify payroll costs and (b) documentation verifying the number of full-time
equivalent employees on payroll as well as the dollar amounts of payroll costs,
covered mortgage interest payments, covered rent payments, and covered utilities
for the eight week period following the Loan. (xv) Borrower acknowledges that
(a) loan forgiveness will be provided by the SBA for the sum of documented
payroll costs, covered mortgage interest payments, covered rent payments,





--------------------------------------------------------------------------------

Exhibit 10.1


and covered utilities, and not more than 25% of the Forgivable Amount may be for
non-payroll costs (xvi) During the period beginning on February 15, 2020 and
ending on December 31, 2020, Borrower has not and will not receive any other
loan under



the Paycheck Protection Program. (xvii) Borrower certifies that the information
provided in the Application and the information that Borrower provided in all
supporting documents and forms is true and accurate in all material respects.
Borrower acknowledges that knowingly making a false statement to obtain a
guaranteed loan from SBA is punishable under the law, including under 18 USC
1001 and 3571 by imprisonment of not more than five years and/or a fine of up to
$250,000; under 15 USC 645 by imprisonment of not more than two years and/or a
fine of not more than $5,000; and, if submitted to a Federally insured
institution, under 18 USC 1014 by imprisonment of not more than thirty years
and/or a fine of not more than $1,000,000. (xviii) Borrower understands,
acknowledges and agrees that Bank can share any tax information received from
Borrower or any Owner with SBA's authorized representatives, including
authorized representatives of the SBA Office of Inspector General, for the
purpose of compliance with SBA Loan Program Requirements and all SBA reviews.
(xix) Neither Borrower nor any Owner, is presently suspended, debarred, proposed
for debarment, declared ineligible, voluntarily excluded from participation in
this transaction by any Federal department or agency, or presently involved in
any bankruptcy. (xx) Neither Borrower, nor any Owner, nor any business owned or
controlled by any of them, ever obtained a direct or guaranteed loan from SBA or
any other Federal agency that is currently delinquent or has defaulted in the
last 7 years and caused a loss to the government. (xxi) Neither Borrower, nor
any Owner, is an owner of any other business or has common management with any
other business, except as disclosed to the Bank in connection with the
Borrower’s Application. (xxii) Borrower did not receive an SBA Economic Injury
Disaster Loan between January 31, 2020 and April 3, 2020, except as disclosed to
the Bank in connection with the Borrower’s Application. (xxiii) Neither Borrower
(if an individual), nor any individual owning 20% or more of the equity of
Borrower (each, an “Owner”), is subject to an indictment, criminal information,
arraignment, or other means by which formal criminal charges are brought in any
jurisdiction, or presently incarcerated, on probation or parole. (xxiv) Neither
Borrower (if an individual), nor any Owner, has within the last 5 years been
convicted; pleaded guilty; pleaded nolo contendere; been placed on pretrial
diversion; or been placed on any form of parole or probation (including
probation before judgment) for any felony. (xxv) The United States is the
principal place of residence for all employees of Borrower included in
Borrower’s payroll calculation included in the Application. (xxvi) The Borrower
correctly indicated on its Application whether it is a franchise that is listed
in the SBA’s franchise directory. (xxvii) If Borrower is claiming an exemption
from all SBA affiliation rules applicable to Paycheck Protection Program loan
eligibility under the religious exemption to the affiliation rules, Borrower has
made a reasonable, good faith determination that it qualifies for such religious
exemption under 13 C.F.R. 121.103(b)(10), which provides that “[t]he
relationship of a faith- based organization to another organization is not
considered an affiliation with the other organization…if the relationship is
based on a religious teaching or belief or otherwise constitutes a part of the
exercise of religion.” (2) At all times during the term the of the Loan,
Borrower represents and warrants to the Bank, that (i) if Borrower is anything
other than a natural person, it is duly formed and existing under the laws of
the state or other jurisdiction where organized; (ii) this Note, and any
instrument or agreement required under this Note, are within Borrower's powers,
have been duly authorized, and do not conflict with any of its organizational
papers; (iii) the information included in the Beneficial Ownership Certification
most recently provided to the Bank, if applicable, is true and correct in all
respects; and (iv) in each state in which Borrower does business, it is properly
licensed, in good standing, and, where required, in compliance with fictitious
name (e.g. trade name or d/b/a) statutes. IF THE FUNDING DATE IS AFTER THE DATE
OF THIS NOTE, BORROWER AGREES THAT BORROWER SHALL BE DEEMED TO HAVE REPEATED AND
REISSUED, IMMEDIATELY PRIOR TO THE FUNDING ON THE FUNDING DATE, THE
REPRESENTATIONS, WARRANTIES, COVENANTS AND AGREEMENTS
SET FORTH ABOVE IN THIS PARAGRAPH


5. EVENTS OF DEFAULT: If the Loan is not forgiven and a Loan Balance remains,
then from the date the Repayment Letter is sent to Borrower until the Loan
Balance is fully paid, the occurrence and continuation of any of the following
events shall constitute a default hereunder: (i) insolvency, bankruptcy,
dissolution, issuance of an attachment or garnishment against Borrower; (ii)
failure to make any payment when due under the Loan or any or all other loans
made by Bank to Borrower, and such failure continues for ten (10) days after it
first became due; (iii) failure to provide current financial information
promptly upon request by Bank; (iv) the making of any false or materially
misleading statement on any application or any financial statement for the Loan
or for any or all other loans made by Bank to Borrower; (v) Bank in good faith
believes the prospect of payment under the Loan or any or all other loans made
by Bank to Borrower is impaired; (vi) Borrower under or in connection with the
Loan or any or all other loans made by Bank to Borrower fails to timely and
properly observe, keep or perform    any    term,    covenant, agreement, or
condition therein; (vii) default shall be made with respect to any other
indebtedness for borrowed money of Borrower,     if    the default is a failure
to pay at maturity or if the effect of such default is to accelerate the
maturity of such indebtedness for borrowed money or to permit the holder or
obligee thereof or other party thereto to cause any such indebtedness for
borrowed money to become due prior to its stated maturity; (viii) the Bank in
its sole discretion determines in good faith that an event has occurred that
materially and adversely affects Borrower; (ix) any change shall occur in the
ownership of the Borrower; (x) permanent cessation of Borrower’s business
operations; (xi) Borrower, if an individual, dies, or becomes disabled, and such
disability prevents the Borrower from continuing to operate its business; (xii)
Bank receives notification or is otherwise made aware that Borrower, or any
affiliate of Borrower, is listed as or appears on any lists of known or
suspected terrorists or terrorist organizations provided to Bank by the U.S.
government under the USA Patriot Act of 2001; and (xiii) Borrower fails to
maintain the Deposit Account with the Bank.


6. REMEDIES: If the Loan is not forgiven and a Loan Balance remains, then from
the date the Repayment Letter is sent to Borrower, upon the occurrence of a
default, all or any portion of the entire amount owing on the Loan, and any and
all other loans made by Bank to Borrower, shall, at Bank’s option, become
immediately due and payable without demand or notice. Upon a default, Bank may
exercise any other right or remedy available to it at law or in equity. All
persons included in the term “Borrower” are jointly and severally liable for
repayment, regardless of to whom any advance of credit was made. Borrower shall
pay any costs Bank may incur including without limitation reasonable attorney’s
fees and court costs should the Loan and/or any and all other loans made by Bank
to Borrower be referred to an attorney for collection to the extent permitted
under applicable state law. EACH PERSON INCLUDED IN THE TERM BORROWER WAIVES ALL
SURETYSHIP AND OTHER SIMILAR DEFENSES TO THE FULL EXTENT PERMITTED BY APPLICABLE
LAW.


7. CREDIT INVESTIGATION: If the Loan is not forgiven and a Loan Balance remains,
then from the date the Repayment Letter is sent to Borrower until the Loan
Balance is fully paid, Borrower authorizes Bank and any of its affiliates at any
time to make whatever credit investigation Bank deems





--------------------------------------------------------------------------------




is proper to evaluate Borrower’s credit, financial standing and employment and
Borrower authorizes Bank to exchange Borrower’s credit experience with credit
bureaus and other creditors Bank reasonably believes are doing business with
Borrower. Borrower also agrees to furnish Bank with any financial statements
Bank may request at any time and in such detail as Bank may require.


8. NOTICES: Borrower’s request for Loan forgiveness, and the documentation that
must accompany that request, shall be submitted to Bank by transmitting the
communication to the electronic address, website, or other electronic
transmission portal provided by Bank to Borrower.



Otherwise, all notices required under this Note shall be personally delivered or
sent by first class mail, postage prepaid, or by overnight courier, to the
addresses on the signature page of this Note, or sent by facsimile to the fax
number(s) listed on the signature page, or to such other addresses as the Bank
and the Borrower may specify from time to time in writing (any such notice a
“Written Notice”). Written Notices shall be effective (i) if mailed, upon the
earlier of receipt or five (5) days after deposit in the U.S. mail, first class,
postage prepaid, (ii) if telecopied, when transmitted, or (iii) if
hand-delivered, by courier or otherwise (including telegram, lettergram or
mailgram), when delivered. In lieu of a Written Notice, notices and/or
communications from the Bank to the Borrower may, to the extent permitted by
law, be delivered electronically (i) by transmitting the communication to the
electronic address provided by the Borrower or to such other electronic address
as the Borrower may specify from time to time in writing, or (ii) by posting the
communication on a website and sending the Borrower a notice to the Borrower’s
postal address or electronic address telling the Borrower that the communication
has been posted, its location, and providing instructions on how to view it (any
such notice, an “Electronic Notice”). Electronic Notices shall be effective when
presented to the Borrower, or is sent to the Borrower’s electronic address or is
posted to the Bank’s website. To retain a copy for your records, please download
and print or save a copy to your device.


9. CHOICE OF LAW; JURISDICTION; VENUE. (1) At all times that Bank is the holder
of this Note, except to the extent that any law of the United States may apply,
this Note shall be governed and interpreted according to the internal laws of
the state of Borrower’s principal place of business (the “Governing Law State”),
without regard to any choice of law, rules or principles to the contrary.
However, the charging and calculating of interest on the obligations under this
Note shall be governed by, construed and enforced in accordance with the laws of
the state of North Carolina and applicable federal law. Nothing in this
paragraph shall be construed to limit or otherwise affect any rights or remedies
of Bank under federal law. Borrower and Bank agree and consent to be subject to
the personal jurisdiction of any state or federal court located in the Governing
Law State so that trial shall only be conducted by a court in that state. (2)
Notwithstanding the foregoing, when SBA is the holder, this Note will be
interpreted and enforced under federal law, including SBA regulations. Lender or
SBA may use state or local procedures for filing papers, recording documents,
giving notice, foreclosing liens, and other purposes. By using such procedures,
SBA does not waive any federal immunity from state or local control, penalty,
tax, or liability. As to this Note, Borrower may not claim or assert against SBA
any local or state law to deny any obligation, defeat any claim of SBA, or
preempt federal law.


10. MISCELLANEOUS. The Loan may be sold or assigned by Bank without notice to
Borrower. Borrower may not assign the Loan or its rights hereunder to anyone
without Bank’s prior written consent. If any provision of this Note is contrary
to applicable law or is found unenforceable, such provision shall be severed
from this Note without invalidating the other provisions thereof. Bank may delay
enforcing any of its rights under this Note without losing them, and no failure
or delay on the part of Bank in exercising any right, power or privilege
hereunder shall operate as a waiver thereof; nor shall any single or partial
exercise of any right, power or privilege hereunder preclude any other or future
exercise thereof or the exercise of any other right, power or privilege. Bank,
by its acceptance hereof, and the making of the Loan and Borrower understand and
agree that this Note constitutes the complete understanding between them. This
Note shall be binding upon Borrower, and its successors and assigns, and inure
to the benefit of Bank and its successors and assigns.


11. BORROWING AUTHORIZED. The signer for Borrower represents, covenants and
warrants to Bank that he or she is certified to borrow for the Borrower and is
signing this Note as the duly authorized sole proprietor, owner, sole
shareholder, officer, member, managing member, partner, trustee, principal,
agent or representative of Borrower, and further acknowledges and confirms to
Bank that by said signature he or she has read and understands all of the terms
and provisions contained in this Note and agrees and consents to be bound by
them. This Note and any instrument or agreement required herein, are within the
Borrower's powers, have been duly authorized, and do not conflict with any of
its organizational papers. The individuals signing this Agreement on behalf of
each Borrower are authorized to sign such documents on behalf of such entities.
For purposes of this Note only, the Bank may rely upon and accept the authority
of only one signer on behalf of the Borrower, and for this Note, this resolution
supersedes and replaces any prior and existing contrary resolution provided by
Borrower to Bank.


12. ELECTRONIC COMMUNICATIONS AND SIGNATURES. This Note and any document,
amendment, approval, consent, information, notice, certificate, request,
statement, disclosure or authorization related to this Note (each a
“Communication”), including Communications required to be in writing, may, if
agreed by the Bank, be in the form of an Electronic Record and may be executed
using Electronic Signatures, including, without limitation, facsimile and/or
.pdf. The Borrower agrees that any Electronic Signature (including, without
limitation, facsimile or .pdf) on or associated with any Communication shall be
valid and binding on the Borrower to the same extent as a manual, original
signature, and that any Communication entered into by Electronic Signature, will
constitute the legal, valid and binding obligation of the Borrower enforceable
against the Borrower in accordance with the terms thereof to the same extent as
if a manually executed original signature was delivered to the Bank. Any
Communication may be executed in as many counterparts as necessary or
convenient, including both paper and electronic counterparts, but all such
counterparts are one and the same Communication. For the avoidance of doubt, the
authorization under this paragraph may include, without limitation, use or
acceptance by the Bank of a manually signed paper Communication which has been
converted into electronic form (such as scanned into PDF format), or an
electronically signed Communication converted into another format, for
transmission, delivery and/or retention. The Bank may, at its option, create one
or more copies of any Communication in the form of an imaged Electronic Record
(“Electronic Copy”), which shall be deemed created in the ordinary course of the
Bank’s business, and destroy the original paper document. All Communications in
the form of an Electronic Record, including an Electronic Copy, shall be
considered an original for all purposes, and shall have the same legal effect,
validity and enforceability as a paper record. Notwithstanding anything
contained herein to the contrary, the Bank is under no obligation to accept an
Electronic Signature in any form or in any format unless expressly agreed to by
the Bank pursuant to procedures approved by it; provided, further, without
limiting the foregoing, (a) to the extent the Bank has agreed to accept such
Electronic Signature, the Bank shall be entitled to rely on any such Electronic
Signature without further verification and (b) upon the request of the Bank any
Electronic Signature shall be promptly followed by





--------------------------------------------------------------------------------




a manually executed, original counterpart. For purposes hereof, “Electronic
Record” and “Electronic Signature” shall have the meanings assigned to them,
respectively, by 15 USC §7006, as it may be amended from time to time.


13. CONVERSION TO PAPER ORIGINAL. At the Bank’s discretion the authoritative
electronic copy of this Note ("Authoritative Copy") may be converted to paper
and marked as the original by the Bank (the "Paper Original"). Unless and until
the Bank creates a Paper Original, the Authoritative Copy of this Agreement: (1)
shall at all times reside in a document management system designated by the Bank
for the storage of authoritative copies of electronic records, and (2) is held
in the ordinary course of business. In the event the Authoritative Copy is
converted to a Paper Original, the parties hereto acknowledge and agree that:
(1) the electronic signing of this Agreement also constitutes issuance and
delivery of the Paper Original, (2) the electronic signature(s) associated with
this Agreement, when affixed to the Paper Original, constitutes legally valid



and binding signatures on the Paper Original, and (3) the Borrower’s obligations
will be evidenced by the Paper Original after such conversion.


14. BORROWER ATTESTATION. Borrower attests and certifies to Bank that it has not
provided false or misleading information or statements to the Bank in its
application for the Loan, and that the certifications, representations,
warranties, and covenants made to the Bank in this Note and elsewhere relating
to the Loan are true, accurate, and correct. Borrower further attests and
certifies to Bank that it is has read, understands, and acknowledges that the
Loan is being made under the CARES Act, and any use of the proceeds of the Loan
other than as permitted by the CARES Act, or any false or misleading information
or statements provided to the Bank in its application for the Loan or in this
Note may subject the Borrower to criminal and civil liability under applicable
state and federal laws and regulations, including but not limited to, the False
Claims Act,
31 U.S.C. Section 3729, et. seq. Borrower further acknowledges and understands
that this Note is not valid and effective until and unless
Borrower’s application for the Loan is approved and Bank’s receiving
confirmation from the SBA that Bank may proceed with the Loan.




IN WITNESS WHEREOF, I, the authorized representative of the Borrower, hereto
have caused this Promissory Note to be duly executed as of the date set forth
below.






BORROWER: RealNetworks Inc


STREET ADDRESS: 1501 1st Ave S Ste 600


CITY/STATE/ZIP CODE: Seattle, WA, 98134-1470



